Citation Nr: 0803709	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1964 to January 1968.  The 
appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an February 2005 notice letter from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of service connection for cause of death.  
Subsequently, the RO, in a July 2006 supplemental statement 
of the case, determined that new and material evidence 
sufficient to reopen the case had been received, but denied 
service connection for the cause of death.

Irrespective of the RO's determination, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In August 2007, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for the cause of the veteran's death 
was denied by the RO in a March 1993 rating decision.  The 
appellant did not appeal the decision.

3.  Evidence received since the March 1993 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death.

4.  The veteran's death is not shown to have been caused by 
an illness or disease incurred in or aggravated by service, 
or to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

2.  The evidence since the March 1993 rating decision, which 
denied service connection for the cause of the veteran's 
death is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  There is no evidence that shows that a disease contracted 
in service caused the veteran's death, as the veteran did not 
show any symptoms of disease while in service, nor in the 
applicable presumptive period following service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied based on the RO's November 2004 letter.  VA 
informed the appellant that in order to substantiate a claim 
for service connection for the cause of the veteran's death, 
the evidence needed to show the cause of the veteran's death 
was incurred in service, related to service, or that any 
service-connected disability caused or contributed to cause 
the veteran's demise.  VA also requested that the appellant 
submit any evidence in her possession.  The appellant 
annotated this letter and returned it to the RO in December 
2004.

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  VA has adequately advised the appellant 
of the basis of the previous denial.  The November 2004 
letter clearly explained what new and material evidence was, 
and also explained that the evidence must relate to 
establishing a basis to link the veteran's death with service 
or, more particularly, with any exposure to Agent Orange 
while in service.  As discussed above, the appellant 
annotated this letter and returned it to the RO in December 
2004.

As to informing the appellant of which information and 
evidence she should provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the Court, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Element (1) is not at issue. Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death. 
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  However, the Board notes that as 
discussed below, service connection for the cause of the 
veteran's death is not warranted.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Of record are the veteran's service medical records, private 
medical records, and VA treatment records.  Although, as 
discussed below, records of some treatment reported by the 
appellant are not present, the appellant has indicated, in a 
VA Form 21-4142, that she already submitted all available 
records pertaining to the veteran's claim.  Further, as 
discussed below, an April 2006 VA medical opinion has taken 
account of the treatment received by the veteran for his 
heart condition and hypertension after service.  Therefore in 
the circumstances of this case, a remand to obtain these 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Assistance to a claimant shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The RO obtained a VA medical opinion in April 2006.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

New and Material Evidence

Historically, in this case, the appellant initially applied 
for service connection for the cause of the veteran's death 
in March 1993.  The appellant indicated that she believed her 
husband's death was caused by exposure to Agent Orange in 
service.  The RO denied her claim in March 1993 on the basis 
that service connection for the cause of the veteran's death 
was not shown by the evidence of record.  

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the appellant filed her claim to reopen in November 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

Section 5108 provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, a 
claim for benefits that is denied by the Board cannot be 
reopened unless it meets the criteria set forth by 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board has carefully considered the evidence of record and 
finds that the evidence is new and material.

At the time of the RO's prior decision, the evidence of 
record consisted of service medical records, various private 
medical records, VA treatment records, and the veteran's 
death certificate.  This death certificate indicated that the 
cause of the veteran's death was cardiac arrest due to an 
ischemic cardiomyopathy.  

Since the March 1993 decision, the RO has obtained a VA 
medical opinion regarding the veteran's cause of death.  The 
medical opinion is new, in that it is evidence that has not 
been considered by the RO.  It is also material, in that it 
relates to an unestablished fact necessary to establish the 
claim.  Therefore, this evidence is new and material, and the 
claim is deemed reopened.  

Service Connection

The appellant now more specifically contends that the veteran 
was exposed to Agent Orange while serving as a supply clerk 
in Okinawa, Japan.  The appellant contends that this exposure 
caused hypertension which, in turn, caused the veteran's 
death.  It is unclear to the Board to what extent, if any, 
that the appellant also contends that the veteran served in 
the Republic of Vietnam.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

Where a veteran served ninety days or more during a period of 
war and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, hypertension shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Under 38 U.S.C.A. § 1116(f), an individual, who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the entire evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  At the outset, the Board notes that 
prior to the veteran's death, service connection was not in 
effect for any disability.  

On a service entry examination in January 1964, the veteran's 
blood pressure was 138 systolic and 78 diastolic.  The 
veteran's heart and vascular system were both normal.  
Service medical records are silent regarding any 
irregularities in blood pressure during service.  On 
separation from service in January 1968, the veteran's blood 
pressure was 130 systolic and 90 diastolic.  The veteran's 
heart and vascular system were both found to be normal on 
separation from service.  There is no evidence to show that 
hypertension was present, to a compensable degree, within one 
year after service.

The appellant contends that the veteran had continual 
problems with indigestion and heartburn from the time he left 
service.

In this regard, the record reflects that in October 1981, 
after experiencing chest pains, the veteran was admitted to a 
private hospital.  The veteran denied a prior history of 
heartburn.  The veteran received inpatient treatment for five 
days at this private hospital, and was then discharged home 
with a diagnosis of unstable angina pectoris.  The veteran's 
blood pressure, at the time of discharge from this hospital, 
was 110 systolic and 80 diastolic.  

The record reflects that in late January and early February 
1984, the veteran received inpatient treatment again for an 
unstable angina, this time at a VA Medical Center.  The 
veteran indicated, regarding his medical history, that he had 
a myocardial infarction in April 1982 and was found to have 
triple vessel coronary artery disease in March 1983.  The 
veteran was discharged from the VA hospital.

The appellant has indicated that the veteran had a heart 
attack in 1986; however, no records regarding treatment for 
this heart attack are associated with the claims file.  The 
next record of treatment is from April to May 1991, at a 
private hospital.  The record reflects that the veteran began 
to suffer congestive heart failure, and as a result was 
admitted to this private hospital to await a heart 
transplant.  The veteran reported, as part of his medical 
history associated with admission to this private hospital in 
April 1991, that he had three myocardial infarctions in 1981, 
1982, and 1983.  The veteran also reported, in April 1991, 
that he had coronary bypass grafting in 1986.  In May 1991, 
while awaiting a heart transplant, the veteran passed away.  

A VA Medical Opinion was obtained regarding the veteran's 
claim in April 2006.  The examiner indicated that it is less 
likely as not (less than a 50 percent probability) that the 
elevated blood pressure in the military was a precursor to 
hypertension which could have contributed to the veteran's 
cardiac arrest with ischemic cardiomyopathy.

The examiner explained that one reading of hypertension on 
separation from service did not indicate a diagnosis of 
hypertension, as hypertension is diagnosed by repeated high 
blood pressure readings on multiple occasions.  The examiner 
noted that the veteran's blood pressure on discharge from the 
private hospital in October 1981 was 110 systolic and 80 
diastolic.  The examiner further indicated that the strongest 
contributing factor in the veteran's development of coronary 
artery disease was the veteran's family history.  Other 
contributing factors included the fact that the veteran used 
cigarettes, even though the veteran stopped using cigarettes 
in 1975.  The examiner concluded that the veteran's death was 
caused by his coronary artery disease and multiple myocardial 
infarctions, and that he did not have hypertension while on 
active duty.

In light of this record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Regarding any exposure to Agent Orange, the veteran 
does not qualify for the presumption of exposure under 
38 U.S.C.A. § 1116(f) as hypertension and heart disease are 
not considered to be presumptive diseases under 38 C.F.R. 
§ 3.309(e).  Furthermore, her husband's military records do 
not indicate that the veteran served in Vietnam; thus, he is 
not presumed to have been exposed to herbicides.  

Under Combee, the appellant can establish service connection 
on a direct basis.  The appellant has contended that while 
working as a supply clerk, the veteran was exposed to Agent 
Orange.  As noted, the veteran was not present in Vietnam, 
and is not presumed to have been exposed to herbicides.  The 
only evidence of such exposure is the appellant's 
recollections of the veteran's report of having handled Agent 
Orange in service.  Even if the Board assumes, without 
deciding, that the veteran was exposed to Agent Orange, the 
appellant has not provided any medical evidence that links 
his hypertension or his death to any exposure to Agent Orange 
or his service.  Although the Board does not doubt that the 
appellant sincerely believes that her husband's demise was 
caused by exposure to Agent Orange, as a lay individual, the 
appellant is not competent to render an opinion on a medical 
matter, such as, in this case, the possible relationship 
between the cause of the veteran's death and his service.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
The appellant has not submitted any competent medical 
evidence to support her contentions, and there is no other 
competent evidence of record suggesting that disabilities 
that caused the veteran's death are related to service.

As to the assertion that the veteran had hypertension in 
service, there is competent medical evidence indicating that 
this was not the case in the form of the VA medical opinion.  
That examiner reviewed the record, and concluded that the 
veteran did not have hypertension while on active duty.  That 
examiner also concluded that the veteran's death was caused 
by his coronary artery disease and multiple myocardial 
infarctions, and that the strongest contributing factor in 
the development of coronary artery disease was family 
history.  In light of this opinion, the Board concludes that 
the preponderance of the evidence is against the claim.  

The Board has considered the appellant's lay assertion that 
her husband had indigestion and heartburn immediately after 
service.  However, as discussed above, the veteran reported, 
regarding his medical history in October 1981, that he did 
not have a prior history of heartburn.  The Board finds that 
this statement, by the veteran, in October 1981, is more 
probative than the appellant's current statement regarding 
the veteran's condition as it existed over thirty years ago.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  Although the appellant is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  The 
benefit sought on appeal is denied.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for cause of the veteran's death is 
denied.


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


